Citation Nr: 0911348	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-38 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral peripheral 
vascular disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and M. C. (his girlfriend)


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from April 1962 to 
April 1968, from June 1968 to December 1968, and from January 
1969 until retiring in July 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at three hearings in support of his 
claim - including, following an April 2008 remand, a Travel 
Board hearing in September 2008 before the undersigned 
Veterans Law Judge.

The Board also had earlier remanded this case in April 2007 
to the RO, via the Appeals Management Center (AMC), so the 
Veteran could undergo a VA compensation examination for a 
medical opinion indicating whether he has bilateral 
peripheral vascular disease or some other diagnosed 
disability regarding impeding circulation in his lower 
extremities and, if he does, to determine whether this 
disability is attributable to his military service - 
including, in particular, to documented symptoms he 
experienced during service.  He had that VA compensation 
examination in May 2007.


FINDING OF FACT

According to the medical and other probative evidence of 
record, the Veteran's bilateral peripheral vascular disease 
is unrelated to his military service.  




CONCLUSION OF LAW

The Veteran's bilateral peripheral vascular disease was not 
incurred or aggravated in service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For a claim, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in March 2004.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice was not provided prior to 
the initial adjudication of the claim or, if provided, was 
inadequate or incomplete, this timing error can be "cured" 
by providing any necessary notice and then readjudicating the 
claim, including in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See, too, 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In March 2004, the RO sent the Veteran a letter informing him 
of the type of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letters also informed him that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
records in the custody of a Federal department or agency, 
including the Social Security Administration (SSA).  He was 
advised that it was ultimately his responsibility to send 
other, private medical records or to provide a properly 
executed release so that VA could request the records for 
him.  See 38 C.F.R. § 3.159(c)(1), (2) and (3).

The Board finds that the content of the pre-decisional letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
July 2004 SOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because he 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, all 
obtainable evidence that he and his representative identified 
as relevant to the claim has been obtained and associated 
with the claims file for consideration, including his service 
treatment records (STRs), SSA records, civilian private 
medical records, and VA records, including the report of his 
VA compensation examination that included an etiology opinion 
- the determinative issue.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4) (VA must obtain an examination and 
opinion when necessary to decide a claim).

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to his VCAA 
notices. 



A post-decisional April 2007 letter informed the Veteran of 
the downstream disability rating and effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  He was given an opportunity to respond to that 
letter and in the November 2007 SSOC, his claim was 
readjudicated.  So there is no prejudice to him because his 
claim has been reconsidered since providing this additional 
VCAA notice.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is also satisfied there was substantial compliance 
with its April 2007 and April 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Service Connection for Bilateral Peripheral Vascular Disease

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or a disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The Veteran has 
a diagnosis of bilateral peripheral vascular disease in his 
lower extremities, so there is no disputing he has this 
condition.  


The determinative issue, therefore, is whether this condition 
is attributable to his military service - and, in 
particular, as the Board indicated when remanding this case 
in April 2007 for a VA compensation examination, whether this 
condition is linked to the documented symptoms he experienced 
in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  It is in this critical respect that 
his claim fails.  

The Veteran's STRs show treatment for low back pain in 
September 1981.  He complained of low back pain for two 
months.  It radiated down his left side, well into his thigh.  
The diagnosis was back pain of unknown etiology, and 
discogenic pain was eliminated as a possible diagnosis.  An 
October 1981 follow-up note indicates there was no muscle 
spasm, but that he had pain and tenderness on palpation.  The 
diagnosis again was low back pain.  In July 1982 he again 
complained of low back pain and right leg pain.  He was sent 
to physical therapy, and July 1982 physical therapy records 
indicate his posture was much improved.  His November 1982 
annual physical examination noted a history of 
intervertebral disc syndrome (IVDS).  He retired from the 
military in July 1983.

The Veteran's post-service private medical records show 
treatment for peripheral vascular disease beginning nearly 
six years later, in April 1989, when Dr. W. noted the Veteran 
had experienced worsening claudication during the previous 
year (meaning, starting in 1988).  He had surgeries in April 
1989 and August 1990.  While his post-service VA and private 
medical records show treatment for bilateral peripheral 
vascular disease, none of these records contain a medical 
nexus opinion linking this condition to his military service.  



In May 2007, as already alluded to, the Veteran had a VA 
compensation examination for a medical opinion concerning 
this claimed correlation between his military service (in 
particular, the symptoms he had experienced during service) 
and his current diagnosis of bilateral peripheral vascular 
disease.  In a May 2007 addendum to the report of that 
evaluation, the examiner noted that he had reviewed the 
Veteran's claims folder for the pertinent medical and other 
history, and the examiner provided a summary of the Veteran's 
treatment for back pain in service.  During the examination, 
the Veteran had reported having symptoms in 1982, and that he 
had complained about the circulation in his legs while in the 
military.  The evaluating VA physician examined the Veteran 
and made a diagnosis confirming he has peripheral vascular 
disease, status post multiple surgical procedures.  But of 
equal or even greater significance, the examiner determined 
there were no clinical records indicating a finding of 
peripheral vascular disease while the Veteran was in the 
military.  The examiner acknowledged the symptoms the Veteran 
had experienced during service associated with his back 
condition, but found that none of the records suggested that 
a vascular condition was the cause of his back and leg pain.  
The examiner stated that the initial VA examination conducted 
in October 1983 showed back and leg pain of undetermined 
etiology, but found that the Veteran had "full and equal 
pulses," which did not indicate a vascular disease.  The 
examiner therefore concluded the Veteran's peripheral 
vascular disease was not due to his military service, 
including his back pain that was treated in 1981 and 1982.

As mentioned, there is no medical opinion refuting this VA 
examiner's opinion; it is uncontroverted.  It therefore is 
entitled to a lot of probative weight since it was based on a 
comprehensive review of the pertinent medical and other 
evidence, including the complaints the Veteran had while in 
service, the objective findings noted after clinical 
evaluation and workup, and the resulting diagnosis he 
received.  The VA examiner's opinion has the proper factual 
foundation and predicate in the record; it therefore provides 
compelling evidence against the Veteran's claim.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

As he testified under oath during his September 2008 Travel 
Board hearing, the Veteran no doubt sincerely believes that 
the back and leg pain he experienced during service was the 
beginning of his peripheral vascular disease.  But, as a 
layman, he simply is not competent to make this medical 
determination of etiology.  38 C.F.R. § 3.159(a)(2); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

In the absence of a link between the Veteran's bilateral 
peripheral vascular disease and his military service, the 
claim for service connection cannot be granted.  
The preponderance of the evidence, therefore, is against this 
claim, and it must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The claim for service connection for bilateral peripheral 
vascular disease is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


